PER CURIAM:
Christopher Petito, Stephen Sieber, and Ronald Williams appeal from the district court’s order affirming the bankruptcy court’s order dismissing their complaint. We have reviewed the record on appeal and the informal briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Petito v. The Washington Post Companies, No. 8:11-cv-01314-RWT (D.Md., July 8, 2011). We deny the motion to recuse the lower court judges and deny the motion to consolidate this appeal with Appeal No. 11-2208. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.